Title: To George Washington from Robert R. Livingston, 12 March 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 12th March 1783
                        
                        The Washington Packet arrived this morning, I have not yet had leisure to read all my Letters, but as an
                            Express is ready to go early to Morrow, I rather chuse to rely upon your goodness to excuse a letter written in extreme
                            haste; than to hold myself inexcusable, by not informing you of what we yet know of the State of our Negotiations, none of
                            my Letters are of a latter date than the 24th December, all difficulties had then been removed with respect to us, and the
                            preliminaries were signed, they consist of nine Articles—The

                        
                            
                                
                                1st
                                 
                                Acknowledges our Independance
                            
                            
                                
                                2d
                                
                                Describes our Boundaries, which are as extensive as we could wish.
                            
                            
                                
                                3d
                                
                                Assertains our Rights as to the Fishery, and puts them upon the same footing, that they were before the war
                            
                            
                                
                                4th
                                
                                Provides that all British Debts shall be paid.
                            
                            
                                
                                
                                
                                The 5th and 6th are enclosed for your perusal, as they are like to be the least satisfactory here.
                            
                            
                                
                                7th
                                
                                Stipulates that Hostilities shall immediately cease, and the British Troops be withdrawn without carrying off any
                                    property, or dismantling
                            
                            
                                
                                
                                
                                Fortifications—That Records and Archives shall be restored
                            
                            
                                
                                8th
                                
                                Stipulates that the Navigation of the Missisippi shall be open to us and Great Britain
                            
                            
                                
                                9th
                                
                                That all Conquests made in America after the Ratification shall be restored
                            

                        

                        These Preliminaries are only provisional upon the determination of a peace with France—whose negotiations
                            have not made such progress as ours, I beleive they find themselves very much embarrassed by the demands of their other
                            Allies.
                        The Count de Vergennes in a Letter of the 25th December says.
                        "I cannot foresee the issue—For difficulties arise from the disposition we have shewn to remove them—It would
                            be well Sir, to prepare Congress for every Event—I do not dispair I rather hope, but all is yet uncertain."
                        But Sir, whatever the Event of the Negotiations may be, I persuade myself the Enemy will leave these States—Mr
                            Oswald has made propositions to our Ministers upon this subject—proposing that they might be permitted to embark without
                            molestation, and endeavour to recover West Florida from the Spaniards—This last communication (which you will consider as
                            confidential) I thought might be important to your Excellency, by attending to their conduct, you will be able to judge if
                            they mean to pursue this system, or if it was only thrown out to deceive.
                        I enclose also for your perusal extracts from the addresses not having time to have them copied at large—they
                            are mere Echo’s to the speech—supplies were voted without any dissenting Voice.
                        I must pray your Excellency to send on the enclosed Packets any Expence it occasions will be paid by the
                            Governor. I have the honor to be Dear Sir with the most respectful Attachment Your Excellency’s most obedient humble
                            Servant
                        
                            Robt R. Livingston
                        
                     Enclosure
                                                
                            
                                
                                    c.12 March 1783
                                
                            
                            Article 5th
                            It is agreed that the Congress shall earnestly recommend it to the Legislatures of the respective States
                                to provide for the restitution of all Estates, Rights, and Properties which have been confiscated belonging to real
                                british Subjects; and also of the Estates, Rights, and Properties of Persons resident in Districts in the possession of
                                his Majesty’s Arms, and who have not borne Arms against the said United States; And that Persons of any other
                                description shall have free Liberty to go to any Part or Parts of any of the thirteen United States, and therein to
                                remain twelve Months unmolested in their Endeavours to obtain the Restitution of such of their Estates, Rights and
                                Properties as may have been confiscated, and that Congress shall also earnestly recommend to the several States a
                                reconsideration and revision of all Acts or Laws regarding the Premises, so as to render the said Laws or Acts
                                perfectly consistent not only with Justice and Equity, but with that spirit of Conciliation which on the return of the
                                blessings of Peace should universally prevail. And that Congress shall also earnestly recommend to the several States,
                                that the Estates, Rights and Properties, of such last mentioned Persons shall be restored to them, they refunding to
                                any Persons who may be now in possession the bonâ fide Price (where any has been given) which such Persons may have
                                paid on purchasing any of the said Lands, Rights or Properties since the Confiscation.
                            And it is Agreed that all Persons who have any interest in confiscated Lands, either by Debts, Marriage
                                Settlements, or otherwise shall meet with no lawful Impediment in the prosecution of their just Rights.
                            Article 6th
                            That there shall be no future confiscations made nor any prosecutions commenced
                                against any Person or Persons, for, or by reason of the part, which he or they may have taken in the present War, and
                                that no person shall on that account suffer any future loss or damage either in his Person Liberty or Property, and
                                those who may be in confinement on such Charges at the time of the Ratification of the Treaty in America shall be
                                immediately set at Liberty, and the prosecutions so commenced be discontinued.
                        
                        
                    